DISMISS and Opinion Filed February 14, 2013




                                                              S    In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                          No. 05-12-01652-CR

                                               KENNETH BAZE, Appellant
                                                                       V.
                                          THE STATE OF TEXAS, Appellee

                                   On Appeal from the 283rd Judicial District Court
                                                Dallas County, Texas
                                        Trial Court Cause No. F07-01229-T

                                                          OPINION
                                            Before Justices Francis, Lang, and Evans
                                                   Opinion by Justice Francis
              In 2007, Kenneth Baze pleaded nolo contendere to the offense of injury to a child. The

    trial court deferred adjudicating guilt and placed appellant on community supervision for ten

    years. The State filed a motion to adjudicate guilt, which resulted in a five-year extension of

    appellant’s community supervision. 1 Following a subsequent motion to adjudicate, the trial court

    amended the conditions of appellant’s supervision to include that he have no form of contact

    with any minor child under 17 years of age and that he not go within 1000 feet of any premise

    where children under 17 years of age congregate or participate in activities in which children

    under 17 years of age were involved.

1
    We dismissed the appeal from this extension for want of jurisdiction. Baze v. State, No. 05-08-00672-CR (Tex. App.—Dallas Jan. 28, 2010, no
    pet.).
       On September 12, 2012, appellant filed a motion to lift the sex offender requirements.

The trial judge denied appellant’s motion, but gave appellant “permission” to appeal his ruling.

We sent appellant and the State a letter directing them to file letter briefs addressing our

jurisdiction over the appeal, but neither replied. For the reasons set forth below, we conclude we

lack jurisdiction over the appeal.

       The clerk’s record contains a docket sheet entry reflecting the trial court’s ruling, but no

written order memorializing the ruling. A docket sheet entry does not satisfy the requirement of

a written order. See Shaw v. State, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.).

       Moreover, appellant’s community supervision was not revoked. Rather, the trial judge

denied appellant’s motion to modify the conditions of his community supervision. That order is

not an appealable order. See Basaldua v. State, 558 S.W.2d, 2, 5 (Tex. Crim. App. 1977). We

are aware of no statutory authority that allows the trial court to give a defendant in a criminal

case permission to appeal an otherwise unappealable interlocutory order. See TEX. CODE CRIM.

P. ANN. art. 44.02 (West 2006); TEX. R. APP. P. 25.2(b) (right to appeal in criminal cases); 31.1

(appeals in habeas bail, or extradition proceedings in criminal cases); Ex parte Burr, 139 S.W.3d
446, 447 (Tex. App.—Dallas 2004), pet. ref’d, 185 S.W.3d 451 (Tex. Crim. App. 2006).

       We dismiss the appeal for want of jurisdiction.



                                                       /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

Do Not Publish
Tex. R. App. P. 47
121652F.U05




                                                2
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KENNETH BAZE, Appellant                            On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01652-CR        V.                       Trial Court Cause No. F07-01229-T.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Lang and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 14, 2013.


                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                               3